Name: Commission Regulation (EC) No 2077/98 of 29 September 1998 amending Regulation (EC) No 1674/98 determining the extent to which applications lodged in July 1998 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities 30. 9. 98L 265/28 COMMISSION REGULATION (EC) No 2077/98 of 29 September 1998 amending Regulation (EC) No 1674/98 determining the extent to which applica- tions lodged in July 1998 for import licences for certain egg sector products and poultrymeat pursuant to Regulations (EC) No 1474/95 and (EC) No 1251/96 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), as last amended by Commission Regu- lation (EC) No 1516/96 (2), Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (3), as last amended by Commis- sion Regulation (EC) No 2916/95 (4), Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin (5), as last amended by Regu- lation (EEC) No 2916/95, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT Article XXIV.6 negotiations (6), Having regard to Commission Regulation (EC) No 1474/ 95 of 28 June 1995 opening and providing for the admin- istration of the tariff quotas in the egg sector and for egg albumin (7), as last amended by Regulation (EC) No 1371/ 98 (8), and in particular Article 5(5) thereof, Having regard to Commission Regulation (EC) No 1251/ 96 of 28 June 1996 opening and providing for the admin- istration of tariff quotas in the poultrymeat sector and albumin (9), as last amended by Regulation (EC) No 1370/ 98 (10), and in particular Article 5(5) thereof, Whereas Commission Regulation (EC) No 1674/98 (11) determines the percentages of acceptance of applications submitted during the first 10 days of July and the quant- ities available for applications to be submitted during the first 10 days of October 1998; Whereas pursuant to Article 5(5) of Regulation (EC) No 1251/96 certain operators have withdrawn their applica- tions; whereas the quantities available for applications to be submitted during the first 10 days of October 1998 should therefore be increased, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 1674/98, the quantity available for group No P2 is replaced by 758,24'. Article 2 This Regulation shall enter into force on 1 October 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 49. (2) OJ L 189, 30. 7. 1996, p. 99. (3) OJ L 282, 1. 11. 1975, p. 77. (4) OJ L 305, 19. 12. 1995, p. 49. (5) OJ L 282, 1. 11. 1975, p. 104. (6) OJ L 146, 20. 6. 1996, p. 1. (9) OJ L 161, 29. 6. 1996, p. 136. (7) OJ L 145, 29. 6. 1995, p. 19. (10) OJ L 185, 30. 6. 1998, p. 15. (8) OJ L 185, 30. 6. 1998, p. 17. (11) OJ L 212, 30. 7. 1998, p. 13.